--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1
TO
TRUST AGREEMENT
Effective January 1, 2003
among
Platinum Underwriters Bermuda, Ltd.
(as “Grantor”)
And
 Platinum Underwriters Reinsurance, Inc.
(as “Beneficiary”)
And
State Street Bank and Trust Company
(the “Trustee”)




WHEREAS, the Grantor, the Beneficiary and the Trustee entered into a Trust
Agreement (the “Trust Agreement”) dated as of January 1, 2003;


WHEREAS, the Grantor, Beneficiary and the Trustee desire to amend the Trust
Agreement to include all Quota Share Retrocession Agreements between the
Beneficiary as Retrocedant and the Grantor as Retrocessionaire and as identified
on Schedule A hereto.


NOW, THEREFORE, for and in consideration of the premises set forth herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree to amend Schedule A to the Trust Agreement as
follows:


1.       The first WHEREAS clause, which provides that “the Grantor and the
Beneficiary have entered into a Quota Share Retrocession Agreement in the form
set forth as Exhibit A hereto (the “Retrocession Agreement”),” is hereby deleted
in its entirety and replaced with the following new first WHEREAS clause:


the Grantor and the Beneficiary have entered into certain Quota Share
Retrocession Agreements as set forth on Schedule A hereto (the “Retrocession
Agreements”), which Schedule A may be amended from time to time by the Grantor
and the Beneficiary.


2.       All references to Retrocession Agreement in the Trust Agreement shall
hereafter refer to the Retrocession Agreements.


3.       All other provisions of the Trust Agreement shall remain in full force
and effect.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the dates written below.


PLATINUM UNDERWRITERS REINSURANCE, INC.


as Beneficiary





By:                       /s/ H. Elizabeth
Mitchell                                                      

Print Name:        H. Elizabeth Mitchell_______

Print Title:         President_________________

Date:                  9/28/07                                           
 
PLATINUM UNDERWRITERS BERMUDA                                                 
                    STATE STREET BANK AND
LTD., as
Grantor                                                                                       
      TRUST COMPANY, as Trustee
 
By:                      /s/ Allan C.
Decleir                                                               
              By:                  /s/ Kenneth A. Bergeron
Print Name:       Allan C.
Decleir___________                                                          
Print Name:    Kenneth A. Bergeron
Print Title:         SVP and
CFO_____________                                                          Print
Title:      Senior Vice President
Date:                  9/27/07                                                           
Date:                10/3/07







